The opinion of the court was delivered by
Brewer J.:
The single question in this case is, whether an order of the district court granting alimony, pendente lite, is reviewable in this court in proceedings in error, before the final disposition of the action in the district court. This question must be answered in the negative. Section 542 of the code prescribes what rulings and decisions of the district court may be reviewed in this court. The only clauses that can be supposed to have any application to this question are the first and third, which authorize this court to review a “final order,” and also “an order that involves the merits of an action, or some part thereof.” The order for temporary alimony is not a final order within the definition of such order given in § 543. Neither is it an order involving the merits of the action, or any part of it. It is simply an order preparatory to the trial, making provision for the trial. Its force is spent before any trial is had or any decision reached upon the merits of the case. The petition in error must therefore be dismissed.
All the Justices concurring.